Title: To Thomas Jefferson from Lewis Littlepage, 2[1 January 1786]
From: Littlepage, Lewis
To: Jefferson, Thomas



Paris 2[1 Jan. 1786]

Mr. Littlepage has the honor to present his most respectful compliments to his Excellency. He regrets that some indispensible affairs will not permit him to receive his Excellency’s orders in person before his departure, which will take place tomorrow.
As Mr. Littlepage requested that the answers to the letter which he had the honor to lay before Congress might be transmitted to the Minister of the United States at this court, he intreats his Excellency to forward them to him, under cover to Pierre Blanc Banker, at Warsaw.
